Talmadge, J.
(dissenting) — I dissent. The real issue in this case is whether the trial court had authority to vacate a five-year-old modification order, based upon concededly changed circumstances. The majority determines that the trial court has no such authority under CR 60(b), or RCW 26.09.170, or equitable principles. I disagree and would hold that the trial court plainly had the authority to vacate a modifiable order for child support under equitable principles.2
As the majority concedes, courts in Washington have inherent equitable power to modify dissolution decrees, if the circumstances of the decree have changed. Majority at 123. Schafer v. Schafer, 95 Wn.2d 78, 621 P.2d 721 (1980). See also Wash. Const. art. IV, § 6. Indeed, at common law, any court of record had the inherent power to set aside its own judgments. See A. C. Freeman, Law of Judgments § 194 (1925). This power was subject to various restraints, but every state recognized a court’s power to vacate or modify a judgment.
Once changed circumstances have been shown, modification is appropriate because dissolution decrees are not like ordinary civil judgments.3 Ordinarily, a judgment reflects an adjudication of the rights of the parties as to events *125which have already taken place. Id. § 253. Subsequent events usually have no relevance to that judgment. Id. Dissolution decrees, with their child support and custody provisions, are forward-looking and reflect a need for continuing judicial involvement in the subject matter of the decree. For this type of judicial action, justice may demand modification based upon substantial changes in the underlying circumstances which could not have been anticipated when the decree was entered. The Restatement (Second) op Judgments recognizes this principle:
[A] judgment may be set aside or modified if:
(1) The judgment was subject to modification by its own terms or by applicable law, and events have occurred subsequent to the judgment that warrant modification of the contemplated kind; or
(2) There has been such a substantial change in the circumstances that giving continued effect to the judgment is unjust.
Restatement (Second) op Judgments § 73 (1982). According to the commentary accompanying this section, its purpose "is to change the obligation created by the judgment in the response to post-judgment events that substantially alter the intended balance of benefit and burden resulting from the judgment.”
The court of appeals determined that the trial court had equitable authority to vacate the 1985 decree based on Foutch v. Foutch, 69 Wn.2d 595, 419 P.2d 318 (1966). The majority states that Foutch is inapposite because the case involved this court’s exercise of its appellate authority to overturn a nonfinal trial court order. The majority further notes the Foutch court reaffirmed the principle that the trial court’s authority was limited to prospective modification of child support orders. Majority at 122. The majority’s interpretation of Foutch is narrow and obscures the unique facts of that case.
The trial court in Foutch vacated a dissolution decree *126entered eight years before. The decree awarded custody of the two children to the wife and required the husband to pay support of $75 per month for each child. The husband asserted he terminated payment of support when he learned that his daughter, an honor student about to enter college, had left home because of problems with her stepfather, and because his son had chronic truancy problems. The trial court modified the decree to give custody to the father, based on the best interests of the children, hoping that with custody the father would provide help to his college-bound daughter. The father suggested to the trial court he would do so. In fact, this court learned in oral argument that the father not only did not help his daughter, he refused to support either child, and both children lived elsewhere.
Noting the changed circumstances of the case on appeal, we vacated the trial court’s order without reversing or affirming it:
We, therefore, remand this cause to the trial court with directions to make the necessary determinations of fact in the light of such evidence regarding the present condition of the children as may be presented by the parties at a further hearing, and to make such disposition as to their custody as in its discretion the evidence may warrant. This is in accord with our recent decision in Jones v. Jones, 68 Wn.2d 413, 413 P.2d 338 (1966).
This case is unique in this respect: the time within which the trial court must act is now very short. The hope of the trial court that the father would voluntarily assist Melody financially with her education has not been realized. The trial court cannot retroactively modify its previous order to require payment of support for Melody by the father from the time of the entry of that order to the present. Wilburn v. Wilburn, 59 Wn.2d 799, 370 P.2d 968 (1962). Melody will be 21 years old in February, 1967, at which time the father’s obligation to contribute to her support will cease. Therefore, the trial court’s further order requiring the father to pay support from the time of the further hearing on his petition until she reaches her majority would be of little financial benefit to her.
*127In order for Melody to receive that to which she is entitled from her father, and in order for substantial justice to be done with regard to Raymond, we hereby vacate the order of the trial court in so far [sic] as it terminates the father’s obligation to pay support for the children. The provisions of the original divorce decree relative thereto continue in full force and effect as if the order of the trial court had never been entered. The father is liable for the support payments ordered by that decree until, by its terms, the obligation is at an end, i.e. until such time as either child reaches the age of 21, marries, or becomes self-supporting. The trial court is directed to enter an order requiring payment of the amounts accrued thereunder from the date of the last payment made by the father until such date as a rehearing of this matter is had, and to make such order for future child support payments as it deems proper. See State ex rel. Kibbe v. Rummel, 36 Wn.2d 244, 217 P.2d 603 (1950).
One other issue is raised by appellant. The father, upon learning from his investigation that the boy was neither working nor attending school, and that Melody had moved to the home of a girl friend, on the advice of his attorney ceased payment of monthly support. The trial court found that he was justified in withholding support payments under the circumstances. The trial court erred in making this finding.
Id. at 601-02.
The Foutch court achieved an equitable result. The Foutch decision in no way undercuts the trial court’s authority in this case to vacate an order on equitable grounds where the circumstances of the parties have changed.
The majority’s principal fear is that the recognition of an equitable basis here for modification of the 1985 order constitutes, in effect, a retroactive modification prohibited by RCW 26.09.170. This fear is unfounded.
The custody and support provisions of the 1980 decree and 1983 order were extinguished by the terms of the 1985 order. Once the trial court vacated the 1985 order, there was no applicable child support provision. A judgment vacated by a valid order "is entirely destroyed, and the *128rights of the parties are left as though no such judgment had ever been entered.” Weber v. Biddle, 72 Wn.2d 22, 28, 431 P.2d 705 (1967).
Thus, the cases cited by the majority in its opinion at 123, which create a right of equitable contribution where the decree is silent, are pertinent. Scott v. Holcomb, 49 Wn.2d 387, 301 P.2d 1068 (1956); Henry v. Russell, 19 Wn. App. 409, 576 P.2d 908, review denied, 90 Wn.2d 1018 (1978); Penn v. Morgan, 7 Wn. App. 794, 502 P.2d 1238 (1972). The trial court must be allowed to fashion a proper child support order.
Conclusion
A court’s equitable power to vacate an order should be exercised only when the usual statutory or rule procedures for vacation or modification of an order have been exhausted, and the circumstances for vacation or modification are compelling. But this court should not be reluctant to exercise its equitable power in this case, particularly where a sensitive issue of child support is at stake. A decree provided for child support in 1980. An unusual default order extinguishing child support was entered in 1983. The parties then agreed to a new child support provision in 1985. The circumstances that formed the basis for the 1985 provision changed within a month of entry of the order. The children still needed support, although the majority turns a blind eye to that fact. Only the mother provided that support. The trial court had equitable authority to vacate the 1985 order and, upon the silence of the decree as to support at that point, make proper provision for support of the children. The trial court and the court of appeals did the right thing, and so should we.

I generally agree with the majority’s interpretation of RCW 26.09.170.1 also agree that Rushing failed to argue a basis in CR 60 for modification of the 1985 order so that issue is not before us. However, I disagree with the majority that the inquiry ends at this point.


Orland and Tegland have even speculated that the rules governing modification of dissolutions are apart from CR 60(b). 4 Lewis H. Orland & Karl B. Tegland, Washington Practice: Rules of Practice 713 (4th ed. 1992). In fact, *125CR 60(c) specifically preserves the power of the court to entertain independent actions to set aside a judgment.